         Case: 3:19-cv-00258-jdp Document #: 55 Filed: 09/21/21 Page 1 of 1




                      IN THE UNITED STATES DISTRICT COURT
                     FOR THE WESTERN DISTRICT OF WISCONSIN

DECTOR ROBINSON,

        Plaintiff,
                                                      Case No. 19-cv-258-jdp
   v.

ANTHONY HENTZ, PAULINE
HULSTEIN, and TAMMY MAASSEN,

        Defendants.


                            JUDGMENT IN A CIVIL CASE


        IT IS ORDERED AND ADJUDGED that judgment is entered in favor of

defendants dismissing this case.




        /s/                                              9/21/2021
        Peter Oppeneer, Clerk of Court                         Date
